UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6593


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARIO M. PEGRAM,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:03-cr-00407-REP-1)


Submitted:    June 22, 2009                   Decided:   July 1, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mario M. Pegram,      Appellant Pro Se.  John Staige Davis, V,
Assistant United      States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mario   M.   Pegram       appeals   the   district    court’s    order

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c) (2006).           We have reviewed the record and find

no reversible error.           Accordingly, we affirm for the reasons

stated by the district court.                  United States v. Pegram, No.

3:03-cr-00407-REP-1 (E.D. Va. Mar. 12, 2009).                   We dispense with

oral   argument      because     the     facts   and   legal    contentions     are

adequately    presented     in     the    materials    before     the   court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                           2